DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 8/15/2022, has been entered and made of record. Claims 1,9,15-17, and 19-33 are pending in the application.

2.	Applicant’s cancellation of claim 3 and amendment to claim 15 have overcome the Examiner’s objections to those claims.

Allowability Withdrawn/Instant Office Action Made Final
I.	Allowability withdrawn
	In the Information Disclosure Statement filed July 28, 2022, Applicant cites Wang (US 2022/0057693), whose priority date of May 5, 2019 precedes the effective filing date of the instant application. Also, Wang is material to the instant claims and will be used in the new grounds of rejection that follow. Accordingly, the allowance of claims 19 and 20 is withdrawn. Furthermore, the allowability of the subject matter included in independent claims 1 and 15 is also withdrawn.



II.	Finality of the instant Office action 
Pursuant to MPEP 706.07(a), “[s]econd or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)1 with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c) with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final [regardless of] whether…the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b).” Here, the submission of Wang necessitates the new grounds of rejection that follow, and Wang provides the basis for each new ground. Therefore, the instant Office action is final.







Election by Original Presentation – Claims Withdrawn from Consideration 
Newly submitted claims 21-25 and 32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Original claims 1-18 were directed to a first camera module with a first light-redirecting member and a focusing assembly, where the focusing assembly includes second and third light-redirecting members that change the transmission distance of light from a lens assembly to an image receiver, and a camera assembly including the first camera module and two other camera modules. New claims 21-25 and 32 are directed to a housing that houses the three camera modules. 
The features of claims 1-18 and the features of claims 21-25 and 32 are related as subcombinations disclosed as usable together in a single combination. Pursuant to MPEP 806.05(d), subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. Here, no part of the housing has been claimed as part of the first camera module or the camera assembly, although they have been claimed as a components usable together within an electronic device. Additionally, the first camera module, the camera assembly, and their advantages may be realized for the image-capturing mechanism within the housing of any image capturing device that can accommodate a camera module with a folded optical axis and two other camera modules without folded optical axes, like a digital camera used solely for photography and without mobile communication functionality.   
As demonstrated in the Office action dated May 20, 2022, the Examiner also considered an electronic device with the camera assembly. Claims 19 and 20 were directed to the electronic device, which included the housing. However, the limitations that Applicant originally presented regarding the housing are limited: claim 19 required only “a housing” and that the camera assembly be disposed in it, and claim 20 required broad positioning of openings in the housing corresponding to the three camera modules. That is, the housing limitations originally presented were necessarily tied to the camera assembly and did not place a serious examination burden on the Examiner. However, in the instant response, claims 21-25 and 32 require considerably more housing detail (front and rear shells, connecting ribs, display and non-display regions of a display screen of the housing, and shapes of the openings, etc.).
Since Applicant has received an action on the merits for the originally presented invention (i.e., the first camera module and the camera assembly), this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 21-25 and 32 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. New claims 26-31 and 33 are directed to either the first camera module or the camera assembly and, therefore, will be examined on their merits. 

Claim Objections
Claim 30 is objected to because of the following informalities: On line 1, the Examiner suggests inserting “wherein” between “claim 29,” and “the first camera module.”







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1,9,28, and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1,9, and 33
On lines 19 and 21, claim 1 recites “the second light-redirecting member” and “the third light-redirecting member.” These limitations lack antecedent basis in the claim. Those limitations were deleted from claim in this response. To overcome this rejection, the Examiner suggests amending “the” to “a” before each of the second and third light-redirecting members, which is how the Examiner will interpret the claim 1 for the purpose of prior art rejection, or amending the focusing assembly clause in claim 1 to include the second and third light-redirecting members. Claims 9 and 33 are rejected as indefinite because they depend on claim 1 and fail to remedy its indefiniteness. Claim 9 will receive a prior art rejection. However, claim 33 will not receive a prior art rejection because they scope of prior art applicable to claim 33 differs considerably depending on the whether the second and third light-redirecting members of claim 1 are part of the focusing assembly.
Claim 28
On line 4, claim 28 recites “the holder.” This limitation lacks antecedent basis in the claim. After reviewing the specification, the Examiner submits that Applicant appears to refer to the holder as the clamping member (p. 18, para. [0093], lines 5 and 6), which was recited before “the holder” in claim 28. Therefore, to overcome this rejection, the Examiner suggests amending “holder” to “clamping member” on line 4 of the claim. The Examiner will interpret claim 28 accordingly for the purpose of prior art rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1,9,19,27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2022/0057693) in view of Zhang (CN 108600601 A1) and further in view of Cai (CN 1936641 A1).
a.	The Examiner has attached an untranslated copy of Chinese application,  CN 2019103670262, to which Wang claims priority as of May 5, 2019.
b.	Also, please refer to the attached translations of Zhang and Cai for the citations that follow. These translations contain paragraph numbering that is not part of the original documents. Also, note that a new translation of Zhang is provided with this Office action.
As to claim 1, Wang teaches a camera module (camera module of Fig. 9; [0235], lines 1-3), comprising: 
a first light-redirecting member (Fig. 9, Third reflection surface), configured to redirect light incident into the camera module (Fig. 9; [0235], lines 10-16); 
a lens assembly (Fig. 9, optical lens component “101”), configured to transmit the light redirected by the first light-redirecting member (Fig. 9; [0235], lines 16-19; [0144], lines 21-23);  
an image receiver (Fig. 9, image sensor “104”), wherein the lens assembly is disposed between the first light-redirecting member and the image receiver (Fig. 9), and the light is transmitted from the first light-redirecting member to the lens assembly and further transmitted to the image receiver (Fig. 9; [0144], lines 21-28); and 
a focusing assembly (Fig. 9, ray adjustment component “103”; [0129], lines 12-14), configured to receive and transmit the light transmitting through the lens assembly to the image receiver (Fig. 9; [0129], lines 9-11); 
wherein a direction in which the light is incident into the focusing assembly is substantially parallel to a direction in which the light is exited out of the focusing assembly (Fig. 9), and 
wherein the ray adjustment component includes a second light-redirecting member (e.g., Fig. 9, L-shaped mirror) and a third light-redirecting member (Fig. 9, Right-angle prism) that optically communicate with one another ([0142]). 
Wang discloses that components of Fig. 9 are part of a camera module but includes no additional disclosure of component housing or spatial positioning within a housing. Thus, Wang fails to disclose the claim features of (1) the camera module comprising a fixing member, the fixing member comprising a first shell defining a light incident hole, wherein the light enters the first shell through the light incident hole, and comprising (2) a first accommodating space configured to accommodate the first light-redirecting member, the lens assembly, and (3) the second light-redirecting member; and (4) a second shell extending from one side of the first shell and defining a second accommodating space configured to accommodate the third light-redirecting member, wherein the first accommodating space communicates with the second accommodating space and wherein the second light-redirecting member is received in the first accommodation space at a position opposite to the second accommodating space.
In the same field of endeavor, Zhang discloses a camera module (Figs. 5 and 6, camera module “20”) having a housing (1) (Figs. 5 and 6, housing/outer casing “21”). The housing accommodates a light-diverting component (Figs. 6 and 12, light-converting element “50”), a lens assembly (2) (Fig. 6, lens assembly “24”), and an image sensor (Fig. 6, image sensor “26”). Incident light enters the housing through a light-incident opening (Fig. 5, light entrance “211”; [0051]), is reflected by the light-diverting component to the lens assembly, and then transmitted through the lens assembly to the image sensor ([0049], lines 1-3). Additionally, like Wang, the light-diverting component is designed to optically stabilize the incident light ([0083]). The component includes a reflective element (Fig. 6, light-converting portion “22”) for redirecting the incident light toward the lens assembly (Fig. 6; [0071]) and a mounting portion (Fig. 6, mounting portion “23”) that rotates relative to the housing according to a stabilization amount ([0095]). Finally, Zhang discloses that the camera module may be implemented in a mobile electronic device (Fig. 1, electronic device “1000”; [0031], lines 1 and 2; and [0033], lines 1 and 2) as part of an assembly (Fig. 1, camera assembly “100”).
Since Zhang does not include an element like the ray adjustment component of Wang, it does not include the claimed second shell with second accommodating space. However, in the same field of endeavor, Cai discloses a camera module (e.g., lens module of Fig. 1) with a housing having a first shell defining a first space (Fig. 1, space defined by lens barrel “204” and hollow member “40”; [0013], lines 1 and 2), in which a lens assembly (Fig. 1, lens group “202”) and first and second reflecting mirrors of a multi-segment focusing assembly (Fig. 1, reflecting mirrors “406a/b”) are positioned (3) (Fig. 1), and a second shell defining a second space (Fig. 1, space defined by hollow support member “60”; [0014], lines 1 and 2) spatially communicating with the first space (Fig. 1, through hole “402”), in which third and fourth mirrors of the focusing assembly (Fig. 1, reflecting mirrors “604a/b”) are positioned (Fig. 1). The second shell extends from the one side of the first shell (Fig. 1) (4). Incident light transmitted through the lens is reflected by the first, third, fourth, and second reflecting mirrors sequentially, exits the focusing assembly on the same axis on which it entered the assembly (Fig. 1; [0015], lines 1-5), and strikes an image sensor (Fig. 1, image sensor “80”). 
In light of the teaching of Zhang and Cai, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to position the camera module of Wang in a mobile electronic device as part of an assembly where Wang’s camera module components are positioned in a housing, like that of Zhang, where the third reflection surface is mounted on a base rotatable by the second actuator in accordance with a stabilization amount, and where the third reflection surface, lens assembly, L-shaped mirror, and image sensor are positioned in the space defined by Zhang’s housing. However, rather than extending in one direction, the housing includes a second casing that extends from the housing for accommodating Wang’s right-angle prism, as illustrated by Cai. One of ordinary skill in the art would have been motivated to position Wang’s camera module components in a housing, like Zhang as modified by Cai, because this would fully enclose all components of Wang’s camera module as well as provide protection for those components, which Zhang suggests in para. [0032], lines 1 and 2. Also, by implementing this modified camera module in Zhang’s electronic device as part of an assembly, the image capturing advantages of Wang’s camera module as well as a camera with other desirable optical properties can be realized in a common-place device routinely used for photography.  
	As to claim 9, Wang, as modified by Zhang and Cai, the camera module as claimed in claim 1, wherein the camera module further comprises a base (see Zhang, Fig. 5, mounting portion “23”) rotatable relative to the fixing member (see Zhang, [0095]), and the lens assembly is disposed between the first light-redirecting member and the second light-redirecting member (see Wang, Fig. 9);
and
the first light-redirecting member is disposed on the base and adjustable (see Zhang, [0095]) and an angle between the first light-redirecting member and the lens assembly is adjustable (see Wang, Fig. 9; [0235], lines 10-16).
The combination of Wang, Zhang, and Cai detailed above in the rejection of claim 1 forms the basis for the rejections of claims 19,27, and 28 that follow.
	As to claim 19, Wang, as modified by Zhang and Cai, teaches an electronic device (see Zhang, Fig. 1, electronic device “1000”), comprising: 
a housing (see Zhang, Fig. 1, casing “102”); and 
a camera assembly (see Zhang, Fig. 1, camera assembly “100”), disposed on the housing ([0031], lines 2 and 3), and comprising a first camera module (see Zhang, Figs. 1 and 5, camera module “20”; see Wang, Fig. 9), 
wherein the first camera module comprises: 
a fixing member (see Zhang, Fig. 5, housing “21”; see Cai, Fig. 1, support member “60”), comprising: 
a top wall (see Zhang, Fig. 5, top wall “213”), defining a light incident hole (see Zhang, Fig. 5, light entrance “211”); 
a bottom wall (see Zhang, Fig. 6, lower wall on which mounting portion “23” is positioned), opposite to the top wall; and 
a plurality of side walls (see Zhang, Fig. 5, sidewalls “214”; [0055], lines 3 and 4), connected to the top wall and the bottom wall (see Zhang, Figs. 5 and 6), wherein the top wall, the bottom wall, and the plurality of side walls cooperatively define a receiving space (see Zhang, Figs. 5 and 6, and see Cai, Fig. 1, space accommodating the light-converting portion “50,” lens assembly “24,”  and image sensor “26” of Zhang and the L-shaped mirror of Wang);
a rotating member (see Zhang, Fig. 6, light converting element “50” and [0095]), received in the receiving space (see Zhang, Fig. 6) and comprising: 
a base (see Zhang, Fig. 6, mounting portion “23”), disposed on the fixing member 
(see Zhang, [0082], lines 1 and 2) and rotatable relative to the fixing member ([0082], lines 3 and 4); and 
a first light-redirecting member (see Wang, Fig. 9, Third Reflection Surface vis-à-vis light-converting portion “22” of Zhang’s Fig. 6), disposed on the base (see Zhang, Fig. 5); 
a lens assembly, received in the receiving space (see Wang, Fig. 9, optical lens
component “101” vis-à-vis lens assembly “24” of Zhang’s Fig. 6); 
a focusing assembly (see Wang, Fig. 9, ray adjustment component “103”; [0129], lines 
12-14), received in the receiving space (see Zhang, Fig. 6; see Cai, Fig. 1 ) and comprising:
a second light-redirecting member (see Wang, Figs. 6c and 9, L-shaped mirror(s)), disposed on the fixing member (see Cai, Fig. 1), wherein the lens assembly is disposed between the first light-redirecting member and the second light-redirecting member (see Wang, Fig. 9), and the second light-redirecting member comprises: 
a first reflecting mirror (see Wang, Figs. 6c and 9, mirror “a1”), having a first reflecting surface (see Wang, Fig. 6c, reflection surface “a1”); and 
a second reflecting mirror (see Wang, Figs. 6c and 9, mirror “a2”), having a second reflecting surface (see Wang, Fig. 6c, reflection surface “a2”); and 
a third light-redirecting member (see Wang, Fig. 9, Right-angle prism), mounted on the 
fixing member (see Cai, Fig. 1), facing the second light-redirecting member (see Wang, Fig. 9), and comprising a reflecting prism (see Wang, Fig. 9, Right-angle prism), wherein the reflecting prism comprises an incident surface (see Wang, Figs. 6d and 9, hypotenuse of reflection surfaces “a” and “b”), a third reflecting surface (see Wang, Figs. 6d and 9, reflection surface “a”), and a fourth reflecting surface (see Wang, Figs. 6d and 9, reflection surface “a”); and 
an image sensor (see Wang, Fig. 9, image sensor “104” vis-à-vis image sensor “26” of Zhang’s Fig. 6), disposed on the fixing member (see Zhang, Fig. 6); 
wherein the first light-redirecting member is configured to redirect light incident from the light incident hole to the lens assembly (see Wang, Fig. 9; see Zhang, [0049], lines 1-3), the light exited from the lens assembly is incident into the second light-redirecting member from the first reflecting surface (see Wang, Fig. 9; [0144], lines 21-23), the first reflecting surface is configured to redirect the light incident into the third light-redirecting member (see Wang, Fig. 9), the light redirected by the first reflecting surface is incident into the reflecting prism via the incident surface (see Wang, Fig. 9); the third reflecting surface is configured to redirect the light which enters the reflecting prism, the fourth reflecting surface is configured to redirect the light which is redirected by the third reflecting surface, the second reflecting surface is configured to redirect the light transmitting out of the fourth reflecting surface, and the image sensor is configured to receive the light redirected by the second reflecting surface (see Wang, Fig. 9; [0144]).
As to claim 27, Wang, as modified by Zhang and Cai, teaches the electronic device as claimed in claim 19, wherein the first light-redirecting member and disposed correspondingly to the light incident hole (see Zhang, Fig. 6), and the first light-redirecting member is rotatable along with the base relative to the fixing member (see Zhang, [0082]).
Regarding Fig. 9, Wang fails to specifically disclose that the third reflection surface is that of a mirror. However, in various other embodiments, Wang uses a mirror surface to reflect light (e.g., Fig. 6c). In light of those embodiments, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a mirror surface as the third reflection surface of Wang’s Fig. 9 because an artisan of ordinary skill in the art would recognize that a mirror is a inexpensive and robust solution for light-reflection applications.  
As to claim 28, Wang, as modified by Zhang and Cai, teaches the electronic device as claimed in claim 19, wherein the lens assembly has an optical axis (see Wang, Fig. 9) and comprises:
a clamping member (see Zhang, Fig. 6, clips “252”), disposed on the fixing member (see Zhang, Fig. 6, clips disposed on housing “21” via driving mechanism “27”); and
a lens unit (see Wang, Fig. 9, lenses of optical lens component “101” vis-à-vis lens “241” of Zhang’s Fig. 6), disposed on the clamping member (see Zhang, Fig. 6; [0086]), wherein the light redirected by the first light-redirecting member is able to be transmitted through the lens unit (see Wang, Fig. 9);
wherein the lens unit comprises a plurality of lenses arranged side by side (see Wang, Fig. 9), and optical axes of the plurality of lenses are all located in the optical axis of the lens assembly (see Wang, Fig. 9);
wherein the first reflecting mirror is arranged at an angle of approximately 45° from the optical axis of the lens assembly (see Wang, [0238]), the second reflecting mirror is arranged at an angle of approximately 45° from the optical axis of the lens assembly, the first reflecting surface is arranged at an angle of approximately 90° from the second reflecting surface, and the third reflecting surface is arranged at an angle of approximately 90° from the fourth reflecting surface (see Wang, e.g., Figs. 6d and 7k).

2.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2022/0057693) in view of Zhang (CN 108600601 A1).
As to claim 15, Wang teaches a first camera module (Fig. 9; [0235], lines 1-3), being a periscopic camera module (Fig. 9; {The optical axis of the camera module changes periscopically.}) and comprising: 
a first light-redirecting member (Fig. 9, Third reflection surface), configured to redirect 
light incident into the first camera module (Fig. 9; [0235], lines 10-16); 
a lens assembly, (Fig. 9, optical lens component “101”), configured to transmit the light redirected by the first light-redirecting member (Fig. 9; [0235], lines 16-19; [0144], lines 21-23);  
an image receiver (Fig. 9, image sensor “104”), wherein the lens assembly is fixed
([0130], lines 14-18) between the first light-redirecting member and the image receiver (Wang, Fig. 9), and the light is transmitted from the first light-redirecting member to the lens assembly and further transmitted to the image receiver ([0144], lines 21-28); 
a second light-redirecting member (Fig. 9, L-shaped mirror), fixed ([0211], lines 1-7) 
between the lens assembly and the image receiver (Fig. 9) and configured to redirect the light transmitting from the lens assembly to the image receiver ([0144], lines 21-28); and 
a third light-redirecting member (Fig. 9, Right-angle prism), configured to redirect the 
light which is redirected by the second light-redirecting member ([0144], lines 21-28) and movable relative to the first light-redirecting member to change a transmission distance of the light from the lens assembly to the image receiver ([0211], lines 1-7).
The claim differs from Wang in that it requires (1) that the first camera module be part of an assembly, (2) that the assembly include a fixing member and (3) a base disposed on the fixing member and rotatable relative to the fixing member, and (4) that the first light-redirecting member be disposed on the base. However, in the same field of endeavor, Zhang discloses a camera module (Figs. 5 and 6, camera module “20”) that is part of a camera assembly (1) (Fig. 1, camera assembly “100”) and that has a housing (2) (Figs. 5 and 6, housing/outer casing “21”). The housing accommodates a light-diverting component (Figs. 6 and 12, light-converting element “50”), a lens assembly (Fig. 6, lens assembly “24”), and an image sensor (Fig. 6, image sensor “26”). Incident light enters the housing through a light-incident opening (Fig. 5, light entrance “211”; [0051]), is reflected by the light-diverting component to the lens assembly, and then transmitted through the lens assembly to the image sensor ([0049], lines 1-3). Additionally, like Wang, the light-diverting component is designed to optically stabilize the incident light ([0083]). The component includes a reflective element (Fig. 6, light-converting portion “22”) for redirecting the incident light toward the lens assembly (Fig. 6; [0071]) that is mounted on a mounting portion (4) (Fig. 6, mounting portion “23”; [0082], lines 1 and 2), and the mounting portion is disposed on the housing and rotates relative to it according to a stabilization amount (3) ([0082], lines 3 and 4). 
In light of the teaching of Zhang, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to position the camera module of Wang as part of an assembly where Wang’s camera module components are positioned in a housing, like that of Zhang, where the third reflection surface is mounted on a base rotatable by the second actuator in accordance with a stabilization amount, and where the third reflection surface, lens assembly, ray adjustment component, and image sensor are positioned in the space defined by Zhang’s housing. One of ordinary skill in the art would have been motivated to position Wang’s camera module components in a housing, like Zhang, because this would fully enclose all components of Wang’s camera module as well as provide protection for those components, which Zhang suggests in para. [0032], lines 1 and 2. Also, by implementing this modified camera module as an assembly, images with a greater range of properties may be captured, thereby increasing the versatility and desirability of the image capturing functionality.  

3.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2022/0057693) in view of Zhang (CN 108600601 A1) and further in view of in view of Ta Van et al. (US 2021/0185201).
As to claim 16, Wang, as modified by Zhang, teaches the camera assembly as claimed in claim 15, wherein the lens assembly has an optical axis (see Wang, Fig. 9). The claim differs from Wang, as modified by Zhang, in that it requires that the first camera module has a first center point, that the camera assembly further comprises a second camera module, having a second center point, and a third camera module, having a third center point, and that the first camera module, the second camera module, and the third camera module are arranged side by side, and the first center point, the second center point, and the third center point are located in a straight line and are substantially perpendicular or parallel to the optical axis.
Zhang, however, further discloses a second camera module that is part of the camera assembly (Fig. 3, camera module “30”). Additionally, Zhang notes that the assembly may include more than three camera modules and that the camera modules may serve as either of a telephoto or wide-angle camera module ([0046]). Further in the same field of endeavor, Ta Van et al. discloses an electronic device that includes three camera modules whose center openings are located in a straight line on the housing of the electronic device (Fig. 2, camera modules “211-213”). In light of the teaching of Zhang and Ta Van et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include Wang’s camera module as one of three camera modules whose openings are located along a straight line on an electronic device housing because this would allow for increased versatility in the image capturing functionality while also conserving space along a dimension of the electronic device housing. 

4.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2022/0057693) in view of Zhang (CN 108600601 A1) in view of Ta Van et al. (US 2021/0185201) and further in view of Lee et al. (US 2021/0090222).
As to claim 17, Wang, as modified by Zhang and Ta Van et al., teaches the camera assembly as claimed in claim 16. The claim, however, differs, from Wang, as modified by Zhang and Ta Van et al. in that it requires that an angle of view of the first camera module is in range of 10-30 degrees, an angle of view of the second camera module is in range of 110-130 degrees, and an angle of view of the third camera module is in range of 80-110 degrees, which would satisfy the additional (and effectively unnecessary) requirement that the angle of view of the third camera module is greater than an angle of view of the first camera module and less than an angle of view of the second camera module. 
In the same field of endeavor, Lee et al. discloses an electronic device (Fig. 23) having three camera modules (Fig. 14, image sensor blocks “1101-1103”), where a first has a field of view of 10-15 degrees, a second has a field of view of 70-90 degrees, and a third has a field of view of 100-130 degrees ([0143]). In light of the teaching of Lee et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to assign the fields of view of Lee’s camera modules to the three camera modules of Wang, as modified by Zhang and Ta Van et al., because this would allow the camera module system to capture ultra-wide angle images, telephoto images, and images with magnification in between, thereby increasing the quality and versatility of image capturing functionality.

5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2022/0057693) in view of Zhang (CN 108600601 A1) in view of Cai (CN 1936641 A1) and further in view of Han et al. (US 2022/0155418).
As to claim 20, Wang, as modified by Zhang and Cai, teaches the electronic device as claimed in claim 19. The claim differs from Wang, as modified by Zhang and Cai, in that it requires that the housing defines a first opening, a second opening, and a third opening, that lines connecting a center point of the first opening, a center point of the second opening, and a center point of the third opening are located in a straight line or cooperatively define a triangle and
that the camera assembly further comprises a second camera module and a third camera module, the first camera module is disposed corresponding to the first opening, the second camera module is disposed corresponding to the second opening, and the third camera module is disposed corresponding to the third opening.
Zhang, however, further discloses a second camera module that is part of the camera assembly (Fig. 3, camera module “30”). Additionally, Zhang notes that the assembly may include more than three camera modules and that the camera modules may serve as either of a telephoto or wide-angle camera module ([0046]). Further in the same field of endeavor, Ta Van et al. discloses an electronic device that includes three camera modules whose center openings are located in a straight line on the housing of the electronic device (Fig. 2, camera modules “211-213”). In light of the teaching of Zhang and Ta Van et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include Wang’s camera module as one of three camera modules whose openings are located along a straight line on the electronic device housing because this would allow for increased versatility in the image capturing functionality while also conserving space along a dimension of the electronic device housing. 



5.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2022/0057693) in view of Zhang (CN 108600601 A1) in view of Cai (CN 1936641 A1) and further in view of Shabtay et al. (WO 2016/024192 A2).
	As to claim 29, Wang, as modified by Zhang and Cai, teaches the electronic device as claimed in claim 19, wherein the lens assembly has an optical axis (see Wang, Fig. 9). The claim, however, differs from Wang, as modified by Zhang and Cai, in that it requires that the first camera module has a first center point, that a second camera module has a second center point; and that a third camera module has a third center point, that the first camera module, the second camera module, and the third camera module are arranged side by side, and that the first center point, the second center point, and the third center point are located in a straight line and are substantially perpendicular or parallel to the optical axis.
In the same field of endeavor, Shabtay et al. discloses a camera assembly with three camera modules (Fig. 6, camera assembly “600”). A first camera module is a periscopic camera module (Fig. 6, tele sub-camera “204”), and the second and third camera modules are non-periscopic (Fig. 6, wide sub-camera “202” and mid sub-camera “602”). Additionally, each module has a center point that is located in a straight parallel to the optical axis of the periscopic camera module (Fig. 6). In light of the teaching of Shabtay et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the camera module of Wang, as modified by Zhang and Cai, as one of three camera modules, with the two others being non-periscopic, whose openings are located along a straight line on the electronic device housing because this would allow for increased versatility in the image capturing functionality while also conserving space along a dimension of the electronic device housing. 
6.	Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2022/0057693) in view of Zhang (CN 108600601 A1) in view of Cai (CN 1936641 A1) in view of Shabtay et al. (WO 2016/024192 A2) in view of Tang et al. (US 2018/018897) in view of O et al. (US 2018/0196219) and further in view of Lee et al. (US 2021/0090222).
As to claim 30, Wang, as modified by Zhang, Cai, and Shabtay et al., teaches the electronic device as claimed in claim 29, wherein the first camera module, the second camera module, and the third camera module are arranged in an L shape (see Shabtay et al., Fig. 6; see, also, Wang, Fig. 9 and Cai, Fig. 1; {The Examiner submits that the three camera modules of Wang, as modified by Zhang, Cai, and Shabtay et al., will have an L shape since the housing of the periscopic camera module protrudes outwardly to accommodate the right-angle prism of Wang.});
wherein a length of the first camera module along a direction substantially parallel to the optical axis of the lens assembly is greater than a length of the second camera module along the direction substantially parallel to the optical axis of the lens assembly, and further greater than a
length of the third camera module along the direction substantially parallel to the optical axis of the lens assembly (see Shabtay et al., Fig. 6 and Wang, Fig. 9; {The length of the tele, periscopic camera module is greater than that of the non-periscopic modules along the optical axis of Shabtay’s periscopic, which also corresponds to Wang’s optical axis.});
The claim, however, differs from Wang, as modified by Zhang, Cai, and Shabtay et al., in that it requires (1) that every two adjacent of the first camera module, the second camera module, and the third camera module abut against each other and (2) that an angle of view of the first camera module is in range of 10-30 degrees, an angle of view of the second camera module is in range of 110-130 degrees, and an angle of view of the third camera module is in range of 80-110 degrees.
(1) In the same field of endeavor, Tang et al. discloses camera assembly (Figs. 4 and 5, camera modules “31” and “33”) having two abutting camera modules ([0064], last five lines), one of which is periscopic (Figs. 4 and 5, camera module “33” with light guide/prism “332” and camera “331”; [0034] and [0035]) and the other is non-periscopic (Fig. 5, camera module “31”). Further in the same of field of endeavor, O et al. discloses a camera assembly of two abutting non-periscopic camera modules (Fig. 1, camera modules “100” and “200”; [0160], last three lines). In light of the teaching of Tang et al. and O et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design the camera assembly of Wang, as modified by Zhang, Cai, and Shabtay et al., as modules abutting in the center-point direction illustrated in Shabtay et al. because an artisan of ordinary skill in the art would recognize that this would save space in the center-point direction as well as allow for potential savings of manufacturing costs by overlapping common module housing components.
(2) Lastly, in the same field of endeavor, Lee et al. discloses an electronic device (Fig. 23) having three camera modules (Fig. 14, image sensor blocks “1101-1103”), where a first has a field of view of 10-15 degrees, a second has a field of view of 70-90 degrees, and a third has a field of view of 100-130 degrees ([0143]). In light of the teaching of Lee et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to assign the fields of view of Lee’s camera modules to the three camera modules of Wang, as modified by Zhang, Cai,  and Shabtay et al., because this would allow the camera module system to capture ultra-wide angle images, telephoto images, and images with magnification in between, thereby increasing the quality and versatility of image capturing functionality.
	As to claim 31, Wang, as modified by Zhang, Cai, Shabtay et al., Tang et al., O et al., and Lee et al., teaches the electronic device as claimed in claim 30, the angle of view of the first camera module is 10 degrees, the angle of view of the second camera module is 112 degrees, and the angle of view of the third camera module is 85 degrees (see Lee et al., [0143]; {The angles of view of each claimed camera module falls within the respective ranges of the angles of view of Lee’s camera’s.}).

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: As to claim 26, the Examiner submits that the combination of Wang, Zhang, and Cai renders obvious a fixing member comprising a top wall defining a light incident hole, a bottom wall, four sidewalls connected to the top and bottom walls, and a bent portion outwardly protruding from one of these walls but not necessarily a specific one. The Examiner submits that the combination fails to satisfy the features of claim 26 because it necessarily requires that the bent portion protrude from a sidewall, not the top wall or the bottom wall.




Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on July 28, 2022 prompted the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
11/22/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. 1.97(c): “(c) An information disclosure statement shall be considered by the Office if filed after [the mailing of the first Office action], provided that the information disclosure statement is filed before the mailing date of any of a final action under § 1.113, a notice of allowance under § 1.311, or an action that otherwise closes prosecution in the application, and it is accompanied by one of:
        (1) The statement specified in paragraph (e) of this section; or
        (2) The fee set forth in § 1.17(p).”